DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed.
The present invention is directed to an apparatus equipped with components a timing controller; a panel driver, a plurality of pixel driver circuits, a plurality of light emitting diodes,  a first switching element and a second switching element, wherein the timing controller controls the first and second switching elements to transmit image data from the timing controller to the panel driver during a first period and receive a state data during a second period. The claimed invention (claim 1 as representative of the independent claims) recites:
A display device comprising: 
a display panel comprising a plurality of light emitting diodes and a plurality of pixel driver circuits for driving the plurality of light emitting diodes; 
a panel driver configured to control operations of the plurality of pixel driver circuits, the panel driver comprising a plurality of driver integrated circuits (ICs) and a first switching element; 
a timing controller comprising a second switching element; and
a plurality of signal transmission lines connecting the first switching element and the second switching element, wherein the timing controller is configured to: 
control the first switching element and the second switching element to transmit an image data signal from the timing controller to the panel driver through a signal transmission line of the plurality of signal transmission lines during a first time period and to not receive a state data signal from the panel driver to the timing controller during the first time period, and 
control the first switching element and the second switching element to receive the state data signal regarding the display panel from the panel driver through the signal transmission line of the plurality of signal transmission lines during a second time period different from the firstAppln. No.: 17/224,529 time period and to not transmit the image data signal from the timing controller to the panel driver during the second time period.

The claimed material as disclosed is detailed and specific. The prior art teach a display device comprises a timing controller, a driver, a plurality of pixel driver circuits, a plurality of light emitting diodes, and switching elements as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-4, 15-16 and Figure 4. Applicant has argued these limitations on pages 6-8, of Applicant’s Remarks filed May 11, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-9 are allowable over the prior arts of record.

Claims 10-18 are allowed.
The present invention is directed to a controlling method of a display device equipped with components a timing controller; a panel driver, a plurality of pixel driver circuits, a plurality of light emitting diodes,  a first switching element and a second switching element, wherein the timing controller controls the first and second switching elements to transmit image data from the timing controller to the panel driver during a first period and receive a state data during a second period. The claimed invention (claim 10 as representative of the independent claims) recites:
A controlling method of a display device, the controlling method comprising: 
controlling a first switching element included in a panel driver and a second switching element included in a timing controller to transmit through a signal transmission line of a plurality of signal transmission lines connecting the timing controller and the panel driver, an image data signal from the timing controller to the panel driver during a first time period and to not receive, by the timing controller, a state data signal from the panel driver during the first time period, the plurality of signal transmission lines connecting the first switching element and the second switching element; and 
controlling the first switching element and the second switching element to receive, by the timing controller, the state data signal regarding a display panel from the panel driver through the signal transmission line of the plurality of signal transmission lines during a second time period different from the first time period and to not transmit the image data signal from the timing controller to the panel driver during the second time period.

The claimed material as disclosed is detailed and specific. The prior art teach an controlling method of a display device comprises a timing controller, a driver, a plurality of pixel driver circuits, a plurality of light emitting diodes, and switching elements as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-4, 15-16 and Figure 4. Applicant has argued these limitations on pages 6-8, of Applicant’s Remarks filed May 11, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 10-18 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KANG (US 2018/0033375 A1) teaches a display device includes a display panel having a data display area in which pixels are arranged and a lighting part outside the data display area; a display panel driver driving an organic light-emitting diodes in the pixels; and a lighting driver driving an organic light-emitting diodes in the lighting part; and a power supply part generating the high-potential power supply voltage and the low-potential power supply voltage, wherein the lighting part includes: one or more second high-potential power supply lines connected between the power supply part and the organic light-emitting diodes in the lighting part; and a switch connected to the second high-potential power supply lines, and wherein the lighting driver turns on the switch to supply the high-potential power supply voltage to the organic light-emitting diodes in the lighting part when there is an user input or a system power is turned off.
Lukanc et al (US 2017/0187551 A1) teach a processing system that includes a first controller coupled with a second controller via a first communication link. The first controller is configured to transmit display data and configuration data to the second controller via the first communication link. The second controller is configured to drive, using the display data, one or more coupled display electrodes for performing display updating. The second controller is further configured to operate one or more coupled sensor electrodes using the configuration data to acquire capacitive sensing data, and to transmit the capacitive sensing data to the first controller via the first communication link.
Kim et al (US 2016/0351129 A1) teach a display device including a display panel, a plurality of data drivers configured to apply a data voltage to the display panel and to output a feedback signal indicating a driving status, a shared back channel configured to receive the feedback signal from the plurality of data drivers, a virtual feedback signal circuit configured to output a virtual feedback signal indicating a normal driving state of the plurality of data drivers, a timing controller configured to apply a data signal to the plurality of data drivers, and a switch connected to the timing controller, and configured to selectively connect the shared back channel or the virtual feedback signal circuit to the timing controller.
LEE et al (US 2015/0310835 A1) teach a driving circuit is provided. The driving circuit includes a timing controller, a gamma reference voltage signal generating unit, a gamma reference voltage signal switching unit, and a data driving unit. The timing controller generates a gamma control signal, a switch control signal, a data driving unit control signal, and a data signal based on an input image data. The gamma reference voltage signal generating unit generates gamma reference voltage signals based on the gamma control signal. The gamma reference voltage signal switching unit modifies a mapping relation between the gamma reference voltage signals and switched gamma reference voltage signals based on the switch control signal output from the timing controller. The data driving unit generates data driving voltage signals corresponding to the data signal based on the data driving unit control signal and the switched gamma reference voltage signals.
LIM et al (US 2014/0253535 A1) teach a source driver integrated circuit (IC) includes a logic circuit configured to receive a transmission data packet including data, a compression code indicating compression or non-compression of the data, and a clock signal, to interpret the compression code, and to generate a sleep mode enable signal based on an interpretation result, and a clock signal recovery circuit configured to enable one of a voltage-controlled delay line and a voltage-controller oscillator in response to the sleep mode enable signal.
OOGA (US 2011/0043512 A1) teaches a degree of an influence from wiring crosstalk between signal lines of a data signal transmission line (video signal line) is decided on the basis of an input signal generated in display controlling unit (a timing controller) at a predetermined timing (at each frame period, at each clock pulse period, or at each horizontal period) and, based on a result of the decision, the voltage amplitude of a data signal is adjusted so that it may exceed an input amplitude specification value for data line driving circuits (data drivers) by a predetermined value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693